Title: James Madison to Philip Pendleton Kennedy, 8 December 1830
From: Madison, James
To: Kennedy, Philip Pendleton


                        
                            
                                Sir
                            
                            
                                
                                     Montpellier
                                
                                 Decr 8. 30
                            
                        
                        
                        Your letter of Novr 22 came in due time. The pamphlet to which it refers was not received till the 5th
                            instant. 
                        The more the doctrine under the name of "Nullification" is examined, the more it is found irreconciliable
                            with the moral obligation involved in political compacts, the test to which the pamphlet justly and impressively brings
                            the doctrine, as applied to the Constitutional compact of the United States.
                        Be pleased to accept Sir, my thanks for your polite attention and with them my respects and good wishes.
                        
                        
                            
                                
                            (Signed.) James Madison
                        
                    